                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JOE DASILVA,

         Plaintiff,                                           Case No. 20-11358
vs.                                                           HON. MARK A. GOLDSMITH

MARK ESPER, et al.,

            Defendants.
___________________________________/

           ORDER REGARDING SCOPE OF EMPLOYMENT CERTIFICATION

         As described in a previous order (Dkt. 36), a controversy has arisen out of Defendants’

attempt to substitute the United States for Martin Potter as Defendant to Counts VI and VII of the

Amended Complaint (Dkt. 29). The parties submitted briefs (Dkts. 37, 38) as instructed by the

Court.

         As both parties acknowledge, Osborne v. Haley governs controversies stemming from

attempts to substitute the United States as the defendant in place of federal employees being sued

for common law torts arising out of acts undertaken in the course of their official duties:

         When a federal employee is sued for wrongful or negligent conduct, the [Westfall]
         Act empowers the Attorney General to certify that the employee “was acting within
         the scope of his office or employment at the time of the incident out of which the
         claim arose.” [28 U.S.C.] § 2679(d)(1), (2). Upon the Attorney General’s
         certification, the employee is dismissed from the action, and the United States is
         substituted as defendant in place of the employee. The litigation is thereafter
         governed by the Federal Tort Claims Act (FTCA), 60 Stat. 842. If the action
         commenced in state court, the case is to be removed to a federal district court, and
         the certification remains “conclusive . . . for purposes of removal.” § 2679(d)(2).

Osborn v. Haley, 549 U.S. 225, 229-230 (2007) (brackets removed). Osborn reaffirms Gutierrez

de Martinez v. Lamagno, 515 U.S. 417, 420 (1995), which held that the Attorney General’s scope-

of certification is subject to judicial review. Osborn, 549 U.S. at 230.
       However, Osborn does not answer the question at issue here, which is whether Defendants

must file a motion for substitution, or whether the substitution occurs upon the Attorney General’s

certification, subject to Plaintiff filing a motion to undo the substitution. Nonetheless, Osborn

lends support to the latter view when it states, “Upon certification, the action is deemed to be

brought against the United States unless and until the district court determines that the federal

officer originally named as defendant was acting outside the scope of his employment.” 549 U.S.

at 252 (internal marks and citation omitted).

       Defendants cite several cases proceeding along the procedural lines for which they

advocate. See Harbury v. Hayden, 444 F. Supp. 2d 19, 28 (D.D.C. 2006), aff’d, 522 F.3d 413

(D.C. Cir. 2008); Natal-Rosario v. Puerto Rico Police Dep’t, 639 F. Supp. 2d 174, 181 (D.P.R.

2009); Horne v. Cherry Hill Off. of Fed. Bureau of Investigations, No. CV165620, 2020 WL

2570016, at *3 (D.N.J. May 21, 2020). They also cite Roberts v. United States, 191 Fed. App’x

338, 341-342 (6th Cir. 2006), which holds that “the Government’s certification is conclusive for

the purpose of removal,” that the plaintiff can challenge the certification, and that depending on

the outcome of that challenge, “the court must reinstate the federal employee as defendant” or “the

Government remains the defendant.” Id. The use of the terms “remain” and “reinstate” seems to

imply that the certification alone triggers the initial substitution (without a motion), although this

interpretation is somewhat complicated by the fact that Roberts states that after removing a case

from state court, “[t]he Government can then move to substitute itself as defendant in place of the

targeted federal employee.” Id. at 341 (emphasis added).

       More importantly, though, Roberts states that a “plaintiff challenging the Government’s

certification has the burden of proof.” Id. at 342. This is consistent with the procedural posture




                                                      2
Defendants advocate: one where the substitution occurs upon the Attorney General’s certification,

and where the plaintiff must file a motion to change the status quo.

       Dasilva has identified a case—the remand from Lamagno—in which the United States filed

a motion to substitute, as opposed to the plaintiff filing a motion to undo a substitution. See

Gutierrez de Martinez v. Drug Enforcement Admin., 111 F.3d 1148, 1159 (4th Cir. 1997).

However, Dasilva provides no reasoned argument why this procedure better comports with the

Westfall Act, Lamagno, and Osborn, or even why this procedure would benefit him. He claims

that the government’s goal in substitution is “not merely procedural posturing,” but to deprive him

of a potentially meritorious tort claim. See Pl. Suppl. Br. at 7-8 (Dkt. 38). However, regardless

of Defendants’ ultimate goals, the matter at hand is a merely procedural issue, and a minor one at

that. Dasilva simply has to file a motion, and he will have ample opportunity to protect his claims

by proving that substitution was improper.

       Accordingly, the United States is provisionally substituted for Martin Potter as Defendant

to Counts VI and VII. Dasilva’s objection is noted. He may challenge the substitution by filing a

motion no later than April 26, 2021, which may be accompanied by a brief not to exceed 15 pages

(exclusive of attachments). Defendants may respond within 14 days of service with a brief of the

same length. Dasilva may reply with a brief not to exceed eight pages within seven days of service

of a response. Whether discovery and an evidentiary hearing are required will be determined after

briefing is completed.

       SO ORDERED.

Dated: April 15, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                    3
